Title: From Antonio Francesco Salucci & fils and Other Offerers of Goods and Schemes, 20 August 1784
From: Salucci, Antonio Francesco, & fils
To: 


				
					Franklin continued to receive a variety of unsolicited manuscripts and proposals. Many of the schemes involved commercial ventures with America. The first of these, published here as a sample, is from Salucci & fils, a Tuscan firm that had already sent goods to the United States and wished to keep doing so.
					A memorandum in the hand of Ferdinand Grand notes a request for a letter of recommendation for “Mr Pieroux,” a French merchant, to the congressional agent in New Orleans. Pieroux plans to establish himself “chez les Natchez,” with 100,000 écus and twelve to fifteen good workers.
					A printed circular dated October 1, with a handwritten postscript of October 15, arrives from Fermin de Tastet and Thomas Squire, principals of the London mercantile firm Fermin de Tastet & Cie. It announces that the Parlement of Paris has issued a provisional arrêt in their favor, protecting them from their unfortunate liaisons with the marquis de Cavalcabò and the prince de Salm Kyrbourg. They have recovered the advances they had made to those men and are now in a position to pay their outstanding debts as well as interest. They will work ceaselessly to regain the confidence of their customers. The postscript, written and signed by Fermin de Tastet, adds that the

firm’s principal creditors have already been paid. A memoir will soon be published revealing the cruel treatment the firm received from the prince de Salm, including the imprisonment of one of its partners at Calais. They hope for a just final verdict from the Parlement.
					On December 4, Dessous, in Paris, informs Franklin that a friend in Genoa has instructed him to advertise commercial ventures that would benefit America and France. Before doing so, he wishes to get Franklin’s opinion. Could he have a brief audience to present a memoir that will introduce the ventures?
					Two letters propose to establish a manufacture in the United States. Johann Caspar Weinlandt, a master tailor from Roömhild near Coburg, writes in German on September 23 with a proposition that he wishes to keep confidential. He will form a company of workers for a mirror and plate-glass factory, provided that the raw materials are available in America and that Congress agrees to four conditions: to provide them with a suitable glasshouse; to give preference for work to the emigrants’ children and to continue to employ them in case of their parents’ death; to pay the company’s passage; and to employ whichever workers the company may subsequently hire to join them in America. The workers he has in mind have a good reputation; one of them is currently employed at one of the premier manufacturers of this kind in Europe.
					
					Lavoiepierre, a Paris merchant on the rue St. Honoré, announces his desire to establish a factory in America to produce wine from “matières sucrées” and other local produce. Wine made from sugar is as good as any vin ordinaire made from grapes, and costs half the price. If desired, he could also make wine from raisins sent to him from France, Spain, and Portugal; though slightly more expensive, it still would cost less than ten sols in America. He will gladly submit his methods to the examination of doctors and chemists. It would be foolish to embark on such an expensive enterprise without Franklin’s approval, and he will be glad to send further details.
					Five other correspondents submit ideas, goods, or written works. On October 20, Dubost, an architect in Lyon, observes that his city suffered an earthquake five days earlier, on the second day of the new moon. He offers a theory: might earthquakes not have the same cause as ocean tides, with molten matter inside the earth rising and falling with the phases of the moon, leading to violent tremors? He hopes to write again in a few days with further hypotheses, and apologizes in advance if his ideas have already been raised and refuted.
					Baron Löwenhardt writes on October 28 from Triel-sur-Seine, as he has not the means to come to Paris. He once spoke to Franklin about metal sheathing for ships and a varnish that protects iron, particularly nails, from rust. The sheathing is also suitable for houses; in fact, seven thousand sheets have just been sent to cover the château of the marquis de Falendre in Normandy. Löwenhardt gives the dimensions, weight, and prices of standard-size sheathing. The metal is much improved, he writes, and the sample previously given to Franklin is inferior to the kind used now. He would be happy to answer any further questions.
					
					On October 29, the comte de la Platière sends a prospectus for what he calls the Galerie universelle, to which the royal family and most of the foreign ministers have subscribed. He encloses a subscription receipt.
					Monsieur de Legall, writing from Paris on January 11, reminds Franklin that about three years earlier he sent him a manuscript titled “Discours Sur cette question, Quel est le Meilleur des Gouvernemens,” which Franklin seemed inclined to have printed and present to Congress. Now, after the event described in an “impromptu” printed in the Journal, it occurs to him to compare Franklin to Tarquin. Legall wrote a paper about this incident which, though handwritten, he inserted in the newspapers at the Café Mécanique in the Palais-Royal. He includes a copy with the present letter. Has Franklin yet done anything with his discourse? If not, he would like it returned.
					Benoist, a former secretary of the prince de Montbarey, writes from Paris on February 22, enclosing a verse that he composed to be placed under a portrait of Lafayette. Being of such poor quality, it was never published. He sends it now, knowing of Franklin’s affection for the general.
				
				
				
					
						Sir
						Leghorn 20th. August 1784
					
					We have had the honour of paying you our Respects before informing you of our wishes to extend a flourishing Commerce between our Tuscan State and your united States of America, in fact since our first expedition (of which your Excellency was inform’d) we have dispatch’d three more Ships Two of Six Hundred Tons each & a Brig of 150 Tons with Cargoes of the different articles of our Tuscan growth all entirely our own property and which Ships and Cargoes are now in America and hope will turn out to our advantage as well as that of America, certain it is no State in Europe is better calculated for a flourishing Trade to America than this as we have almost every article Europe furnishes and can take off in Return every American produce, such as Wheat, Tobacco, Flour, Indian Corn Codfish, Indigo, Wax &c &c— In short our Views ever since the peace have been to promote and extend an advantageous & flourishing Commerce between the Two States and we in particular have greatly enlarged as you will perceive by the abovemention’d Expeditions which are of no small Consequence, this however is only a beginning of what we mean to do as our utmost wishes is to Continue this Commerce which promises to prove so advantageous to both. We Know of only one thing that can prove prejudicial & be of the least Check to the Trade from America, we mean the Barbary States which must Render your Colours exposed to their depredations, however the danger is not so great as is immagin’d. Our Tuscan Vessels Run the same Risk yet they Navigate & thank God we very seldom hear of any being taken & in fact our Ships have always gone safe, nevertheless we hope your Wise Administration will endeavour to Remove this obstacle so necessary for the preservation of their Navigation &

Commerce to these Seas. A hint from your Excellency to Congress may answer the desired effect and be the means of rendering a most extensive & permanent Trade between the Two Countries.— We strongly Recommend our wishes to your Excellencys attention and have the honour to Subscribe ourselves with all due Respect Your Excellencys Most obedient and most humble Servants—
					
						
							Anty Frans. Salucci & son
						
						His excellency benjn. Francklin esqr.
					
				
			